Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution by moving either to withdraw the plea under CPL 220.60 (3) or to vacate the judgment under CPL 440.10 (see, People v Lopez, 71 NY2d 662, 665). In any event, defendant’s plea of guilty was entered knowingly, voluntarily and intelligently. Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, *875Cunningham, J. — Burglary, 3rd Degree.)
Present — Pine, J. P., Hayes, Wisner, Boehm and Fallon, JJ.